—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hall, J.), rendered January 14, 1993, convicting him of criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
*508Ordered that the judgment is affirmed.
The defendant’s sole contention on appeal is that the trial court committed reversible error by granting the People’s challenge for cause of a prospective juror who had expressed a disinclination to render a guilty verdict in the absence of testimony from multiple eyewitnesses. We find, however, that this prospective juror was properly dismissed (see, CPL 270.20 [1] [b]; People v Torpey, 63 NY2d 361, 367; People v Torres, 164 AD2d 923, 923-924). Rosenblatt, J. P., Lawrence, Hart and Goldstein, JJ., concur.